DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 12, 16, 19 and 20 are objected to because of the following informalities:  in claims 7, 12, 16, 19, and 20, line 4, “making” should read --taking--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12-14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeki et al. (U.S. 2014/0130916).

    PNG
    media_image1.png
    838
    515
    media_image1.png
    Greyscale


Regarding claim 1, Saeki discloses:
A capacity control valve (201) that controls a flow rate or pressure of a variable capacity compressor in accordance with a valve opening degree of a valve portion, the capacity control valve (201) being characterized by comprising:
a valve main body (205, 207) having a first communication passage (see annotated figure above, connected to Ps) through which a fluid of first pressure passes, a second communication passage (14) arranged adjacent to the first communication passage, the second communication passage through which a fluid of second pressure passes, a third communication passage (12) through which a fluid of third pressure passes, and a main valve seat (20) arranged in a valve hole (18) which provides communication between the second communication passage and the third communication passage (see paragraphs 0033 and 0070)
a solenoid (230) that drives a rod (238, 40) having an auxiliary valve seat 34 (see paragraph 0035)
a valve element (230) having an intermediate communication passage (235) providing communication between the first communication passage (see annotated figure above, connected to Ps) and the third communication passage (12), a main valve portion (outer 230) to be separated from and connected to the main valve seat (20) so as to open and close the valve hole (18), and an auxiliary valve portion (inner 230) to be separated from and connected to the auxiliary valve seat (34) so as to open and close the intermediate communication passage 235
a first biasing member (42) that biases in the valve closing direction of the main valve portion 230 (see paragraph 0036)
characterized in that the rod (238, 40) is relatively moved with respect to the valve element (230) so as to open and close the auxiliary valve portion (inner 230; see paragraph 0071) 

the first biasing member (42) is arranged between the rod (238, 40) and the valve element 230 (see Figure 9)
Regarding claim 3, Saeki discloses:
the first biasing member (42) has an initial set load in the direction in which the rod (238, 40) and the valve element (230) are separated from each other
Regarding claim 4, Saeki discloses:
the solenoid (230) further includes a plunger (50) connected to the rod (238), a core (46) arranged between the plunger (50) and the valve main body (230), an electromagnetic coil (54), and a second biasing member (44) arranged between the plunger (50) and the core 46 (see Figure 8; see paragraph 0038)
Regarding claim 5, Saeki discloses:
the first pressure is suction pressure (Ps) of the variable capacity compressor, the second pressure is discharge pressure (Pd) of the variable capacity compressor, and the third pressure is pressure of a crank chamber (Pc) of the variable capacity compressor (see paragraph 0051)
Regarding claim 7, Saeki discloses:
A method for controlling a capacity control valve (201), characterized by comprising the step of: by using the capacity control valve (201) claim 1, making the main valve portion (230) from a closed state to an opened state when the auxiliary valve portion (inner 230) is in an opened state
Further regarding this limitation, the auxiliary valve portion is initially in an open state when the transition of the main valve portion goes from a closed state to an open state.
Regarding claim 8, Saeki discloses:
the first biasing member (42) has an initial set load in the direction in which the rod (238, 40) and the valve element (230) are separated from each other
Regarding claim 9, Saeki discloses:
the solenoid (230) further includes a plunger (50) connected to the rod (238), a core (46) arranged between the plunger (50) and the valve main body (230), an electromagnetic coil (54), and a second biasing member (44) arranged between the plunger (50) and the core 46 (see Figure 8; see paragraph 0038)
Regarding claim 10, Saeki discloses:
the first pressure is suction pressure (Ps) of the variable capacity compressor, the second pressure is discharge pressure (Pd) of the variable capacity compressor, and the third pressure is pressure of a crank chamber (Pc) of the variable capacity compressor (see paragraph 0051)
Regarding claim 12, Saeki discloses:
A method for controlling a capacity control valve (201), characterized by comprising the step of: by using the capacity control valve (201) according to claim 2, making the main valve portion (230) from a closed state to an opened state when the auxiliary valve portion (inner 230) is in an opened state
Further regarding this limitation, the auxiliary valve portion is initially in an open state when the transition of the main valve portion goes from a closed state to an open state.
Regarding claim 13, Saeki discloses:
the solenoid (230) further includes a plunger (50) connected to the rod (238), a core (46) arranged between the plunger (50) and the valve main body (230), an electromagnetic coil (54), and a second biasing member (44) arranged between the plunger (50) and the core 46 (see Figure 8; see paragraph 0038)
Regarding claim 14, Saeki discloses:
the first pressure is suction pressure (Ps) of the variable capacity compressor, the second pressure is discharge pressure (Pd) of the variable capacity compressor, and the third pressure is pressure of a crank chamber (Pc) of the variable capacity compressor (see paragraph 0051)
Regarding claim 16, Saeki discloses:
A method for controlling a capacity control valve (201), characterized by comprising the step of: by using the capacity control valve (201) according to claim 3, making the main valve portion (230) from a closed state to an opened state when the auxiliary valve portion (inner 230) is in an opened state
Further regarding this limitation, the auxiliary valve portion is initially in an open state when the transition of the main valve portion goes from a closed state to an open state.
Regarding claim 17, Saeki discloses:
the first pressure is suction pressure (Ps) of the variable capacity compressor, the second pressure is discharge pressure (Pd) of the variable capacity compressor, and the third pressure is pressure of a crank chamber (Pc) of the variable capacity compressor (see paragraph 0051)
Regarding claim 19, Saeki discloses:
A method for controlling a capacity control valve (201), characterized by comprising the step of: by using the capacity control valve (201) according to claim 4, making the main valve portion (230) from a closed state to an opened state when the auxiliary valve portion (inner 230) is in an opened state
Further regarding this limitation, the auxiliary valve portion is initially in an open state when the transition of the main valve portion goes from a closed state to an open state.
Regarding claim 20, Saeki discloses:
A method for controlling a capacity control valve (201), characterized by comprising the step of: by using the capacity control valve (201) according to claim 5, making the main valve portion 
Further regarding this limitation, the auxiliary valve portion is initially in an open state when the transition of the main valve portion goes from a closed state to an open state.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 6, 11, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki in view of Umemura et al. (U.S. 2007/0214814).
Regarding claims 6, 11, 15, and 18, Saeki discloses the invention as essentially claimed, but fails to disclose the first pressure is pressure of a crank chamber of the variable capacity compressor, the second pressure is discharge pressure of the variable capacity compressor, and the third pressure is suction pressure of the variable capacity compressor.
Umemura teaches a control valve wherein a first pressure is pressure of a crank chamber (121) of a variable capacity compressor, a second pressure is discharge pressure (132) of the variable capacity compressor, and a third pressure is suction pressure (131) of the variable capacity compressor (see paragraph 0025).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Saeki to provide the first pressure is pressure of a crank chamber of the variable capacity compressor, the second pressure is discharge pressure of the variable capacity compressor, and the third pressure is suction pressure of the variable capacity compressor, as taught by Umemura. Doing so would allow communication between the suction chamber and the discharge chamber when the solenoid is not energized.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753